Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 7, 2018

                                          No. 04-18-00231-CV

                 IN RE ACCEPTANCE INDEMNITY INSURANCE COMPANY

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

           This court’s opinion and order issued September 26, 2018. In our opinion and order, we

ordered the trial court to: (1) vacate its order denying relator’s motion to compel appraisal and

abate; (2) order the parties to engage in the appraisal process pursuant to the terms of the

appraisal clause; and (3) abate the litigation pending completion of the appraisal process. The

trial court immediately complied with our order, rendering an order on September 26, 2018,

vacating its prior order, ordering the parties to engage in the appraisal process, and abating the

matter until completion of the process.

           On October 16, 2018, the real parties in interest filed a motion asking the trial court to

“stay the appraisal process until all appellate remedies are exhausted and a final appellate order

on whether an appraisal is required is rendered.” The trial court set a hearing on the motion for

October 25, 2018. After the hearing, the trial court denied the motion for stay.




1
  This proceeding arises out of Cause No. 2017CI14954, styled Agrestic I, LP and Tiberius, LLC v. Acceptance
Indemnity Insurance Company, Crawford & Company, and Danny Brown, pending in the 150th Judicial District
Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.
        The day after the trial court denied their motion, the real parties in interest filed in this

court a “Motion to Stay the Appraisal Process.” In this motion, just as in the one filed in the trial

court, the real parties in interest ask this court to stay the appraisal process until “all appellate

remedies are exhausted and a final appellate order on whether appraisal is required in this case is

rendered.” We interpret this to mean that the real parties in interest request a stay until this court

has disposed of any motion for rehearing or motion for en banc reconsideration. Such motions,

if any, are due in this court on October 31, 2018.

        After reviewing the motion to stay filed by the real parties in interest, we GRANT the

“Motion to Stay the Appraisal Process” and ORDER the appraisal process stayed pending this

court’s resolution of any motion for rehearing or motion for en banc reconsideration filed by the

real parties in interest or until further order of this court.


        It is so ORDERED on November 7, 2018.



                                                     PER CURIAM




        ATTESTED TO: ___________________________________
                     KEITH E. HOTTLE,
                     Clerk of Court